ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
C.R. Pittman Construction Company, Inc.       )      ASBCA No. 58457
                                              )
Under Contract No. DACW29-02-C-0062           )

APPEARANCES FOR THE APPELLANT:                       Gerald A. Melchiode, Esq.
                                                     James J. Reeves II, Esq.
                                                      Galloway, Johnson, Tompkins, Burr & Smith
                                                      New Orleans, LA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     William G. Meiners, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, New Orleans

                                ORDER OF DISMISSAL

       This appeal has been settled. Accordingly, it is hereby dismissed with prejudice.

       Dated: 13 May 2014



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58457, Appeal of C.R. Pittman
Construction Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals